                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FANTASIA TRADING, LLC D/B/A
ANKERDIRECT,

                   Plaintiff,                      C.A. No. 20-1093-LPS
         v.
                                                   DEMAND FOR JURY TRIAL
360 ELECTRICAL, LLC,

                   Defendant.



                 UNOPPOSED MOTION AND ORDER FOR EXTENSION OF TIME

         WHEREAS Defendant 360 Electrical, LLC (“360 Electrical”) has requested to extend its

deadline to answer, move, or otherwise respond to the Complaint filed by Plaintiff Fantasia

Trading, LLC d/b/a Ankerdirect (“Ankerdirect”) by 30 days, until October 13, 2020; and

         WHEREAS Ankerdirect does not oppose that request;

         NOW THEREFORE, 360 Electrical’s deadline to answer, move, or otherwise respond to

the Complaint is hereby extended until Tuesday October 13, 2020.

                                                    ASHBY & GEDDES

                                                    /s/ John G. Day
                                                    John G. Day (#2403)
                                                    Andrew C. Mayo (#5207)
                                                    500 Delaware Avenue, 8th Floor
                                                    P.O. Box 1150
                                                    Wilmington, DE 19899
                                                    (302) 654-1888
                                                    jday@ashbygeddes.com
                                                    amayo@ashbygeddes.com

                                                    Counsel for Plaintiff




{01605717;v1 }
Of Counsel:

Richard Martinelli
rmartinelli@orrick.com
Weimin Ning
wning@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
51 West 52nd Street
New York, NY 10019-6142
Telephone: +1 212 506 5000
Facsimile:    +1 212 506 5151

Lillian Mao
lmao@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road
Menlo Park, CA 94025-1015
Telephone: +1 650 614 7400
Facsimile:   +1 650 614 7401

Yufeng (Ethan) Ma
yma@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
47/F Park Place
1601 Nanjing Road West
Shanghai, 200040
People’s Republic of China
Telephone: +86-21-6109-7108

Dated: September 9, 2020




SO ORDERED this ________ day of September, 2020.



                                            Chief Judge




{01605717;v1 }                          2
